

115 HR 1767 IH: To amend the Higher Education Act of 1965 to discontinue certain administrative cost allowances, and for other purposes.
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1767IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to discontinue certain administrative cost allowances,
			 and for other purposes.
	
 1.Administrative cost allowancesSection 489(a) of the Higher Education Act of 1965 (20 U.S.C. 1096(a)) is amended— (1)by striking the first sentence; and
 (2)by striking In addition, an and inserting An. 